                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                          Case No. 17-CR-00507-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            DISMISS INDICTMENT WITH
                                  14             v.                                         PREJUDICE
                                  15     JORGE ARTURO ROJAS OSORIO,                         Re: Dkt. No. 32
                                  16                    Defendant.

                                  17

                                  18          Before the Court is Defendant Jorge Arturo Rojas-Osorio’s motion to dismiss indictment,

                                  19   filed on November 2, 2018. ECF No. 32 (“Mot.”). In the motion, Defendant seeks to dismiss his

                                  20   Indictment for illegal reentry on the ground that the removal on which the Indictment for illegal

                                  21   reentry was based was void because the IJ lacked jurisdiction over the removal proceedings. The

                                  22   government opposed on December 5, 2018. ECF No. 38 (“Opp’n”). Defendant replied on

                                  23   December 19, 2018. ECF No. 41 (“Reply”). Having considered the submissions of the parties, the

                                  24   relevant law, and the record in this case, Defendant’s motion to dismiss the indictment is

                                  25   GRANTED with prejudice.

                                  26          BACKGROUND
                                  27              A. Factual Background

                                  28                                                    1
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1          Defendant is citizen of Mexico who is also known under the aliases Juan Jose Rodrigo-

                                   2   Lara and Carlos Arturo Linares Rojas. On August 21, 1997, Defendant came into Immigration and

                                   3   Naturalization Services (“INS”) custody from King County Sheriff’s Department. ECF No. 38-1

                                   4   (“Norris Decl.”) at 2. On August 21, 1997, Defendant was served a Notice to Appear that alleged

                                   5   that Defendant was removable for his unlawful presence in the United States and for committing

                                   6   first degree theft in violation of RCW 9a.56.030(1)(a), a crime of moral turpitude in the state of

                                   7   Washington. See Mot., Exh. A (“Notice to Appear”) at 1. The Notice to Appear provided no

                                   8   specific date or time for Defendant’s hearing, but instead stated only:

                                   9          YOU ARE ORDERED to appear before an immigration judge of the United States
                                  10          Department of Justice at: Seattle, Washington on a date to be calendared by the EOIR
                                              Office. Notice will be mailed to the address provided by the respondent.
                                  11          [O]n ___________ at ___________ to show why you should not be removed from
                                              the United States based on the charge(s) set forth above.
                                  12
Northern District of California
 United States District Court




                                  13   See id. Under the two blank lines, the words “(Date)” and “(Time)” were written in small lettering
                                  14   to indicate what information should be included on those two blank lines. See id.
                                  15          In support of its opposition to the instant motion, the government attaches the declaration
                                  16   of Deportation Officer Courtney Norris. See Norris Decl. Officer Norris does not claim to have
                                  17   personal knowledge of Defendant’s case, but rather says only that he “reviewed the Alien file of
                                  18   Juan Jose RODRIGO-Lara a.k.a. Jorge Arturo Rojas-Osorio.” Id. at 2. Officer Norris asserts that
                                  19   on September 2, 1997, before a hearing was commenced, the Defendant was returned to the
                                  20   custody of King County Sheriff’s Department to answer a warrant. Id.
                                  21          There is a significant factual dispute between the parties as to what happened next.
                                  22   According to the government, on April 21, 2005, after serving a seven-year sentence for the first
                                  23   degree theft conviction, Defendant was returned to Immigration and Customs Enforcement
                                  24   (“ICE”) custody. Id. Defendant takes issue with Officer Norris’s assertion that Defendant served a
                                  25   seven-year sentence for the first degree theft conviction because, according to Defendant, the
                                  26   sentence imposed was only 90 days, not seven years. See Reply at 11 (citing Norris Decl., Exh. A
                                  27   at 7 (“Judgment and Sentence of the Washington Superior Court”) (showing that the sentence
                                  28                                                     2
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   imposed was 90 days)).

                                   2          On April 29, 2005, ICE notified the Executive Office of Immigration Review (“EOIR”) in

                                   3   Seattle that Defendant was in ICE custody as was documented in Form I-830. Norris Decl. at 2;

                                   4   see also Norris Decl., Exh. A at 5 (“Notice to EOIR: Alien Address”). The EOIR court clerk and

                                   5   the ICE docket officer then set the date of Defendant’s immigration hearing. Norris Decl. at 2.

                                   6          According to Officer Norris, “[a] second notice with the exact date, place and time of

                                   7   [Defendant’s] hearing would have been communicated to [Defendant] through” what is called a

                                   8   kite,” or a “messaging system between persons incarcerated and detained docket case managers.”

                                   9   Id. at 2–3 (emphasis added). Officer Norris elaborates on how a kite works in his declaration:

                                  10   “[t]he kit is typically a piece of 8 x 11 paper that includes a space for the inmate’s name, alien

                                  11   number, housing location and question or concern. Generally, inmates ask about hearing dates,

                                  12   property or anticipate removal dates. Kites are communicated in the language that the inmate can
Northern District of California
 United States District Court




                                  13   understand.” Id. at 2. However, Officer Norris does not assert that Defendant actually received a

                                  14   kite. Moreover, Defendant asserts in his declaration that “[a]fter serving my sentence and being

                                  15   immediately placed in the custody of immigration, I never received information about when and

                                  16   where my removal hearing would take place.” ECF No. 42 (“Rojas-Osorio Decl.”) ¶ 8.

                                  17          Regardless, Defendant’s removal hearing ultimately took place on May 9, 2005 via a video

                                  18   conference. The parties provided a CD containing the audio from Defendant’s removal hearing.

                                  19   See Mot., Exh. B (“Removal Hearing”). The audio indicates that Immigration Judge (“IJ”) Edward

                                  20   R. Kandler presided from Seattle, Washington, while Defendant was in the Northwest Detention

                                  21   Center located in Tacoma, Washington. See id. Defendant appeared without an attorney and was

                                  22   assisted by a Spanish translator. See id. Judge Kandler first advised Defendant that he had a right

                                  23   to a lawyer and asked Defendant if Defendant would like to proceed without a lawyer or if

                                  24   Defendant would like a continuance to obtain a lawyer. See id. Defendant responded that he would

                                  25   like to continue without a lawyer. See id.

                                  26          In his instant motion, Defendant asserts, inter alia, that Judge Kandler did not meaningfully

                                  27   advise Defendant of his right to seek voluntary departure. See Mot. at 18–19.

                                  28                                                     3
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1          The conversation as to the availability of voluntary departure during the removal

                                   2   proceeding occurred as follows. First, Judge Kandler asked counsel for the government whether

                                   3   there was any statutory bar to voluntary departure. See Removal Hearing. Government counsel

                                   4   responded that Defendant had a 1997 theft conviction. See id. Judge Kandler noted that the theft

                                   5   conviction was an adverse factor but added that “it happened over five years ago.” See id.

                                   6   Government counsel then added that Defendant had a 1998 first degree robbery conviction. Id.

                                   7   Judge Kandler declined to grant voluntary departure based on the two prior convictions. See id.

                                   8   Judge Kandler made no further statements regarding voluntary departure. See id.

                                   9          On May 9, 2005, Judge Kandler ordered Defendant removed from the United States. See

                                  10   id.; see also Mot., Exh. C (“Removal Order”). Defendant was advised that he had a right to appeal

                                  11   the decision, which Defendant agreed to waive. See Removal Hearing. On May 10, 2005,

                                  12   Defendant was removed. See Mot., Exh. D (“Warrant of Removal”).
Northern District of California
 United States District Court




                                  13          At some point, the Defendant returned to the United States. On October 13, 2006, a Notice

                                  14   of Intent/Decision to Reinstate Prior Order was issued ordering Defendant’s removal based on the

                                  15   prior 2005 Removal Order. Mot., Exh. E (“2006 Reinstatement”). On January 31, 2011, a Notice

                                  16   of Intent/Decision to Reinstate Prior Order was issued, again based on the same 2005 Removal

                                  17   Order. Mot., Exh. F (“2011 Reinstatement”). The parties do not explain or cite to any materials

                                  18   that explain what happened in the intervening five years.

                                  19              B. Procedural History
                                  20          On September 21, 2017, a grand jury in the Northern District of California returned an

                                  21   Indictment, charging Defendant with one count of a violation of 8 U.S.C. § 1326, Illegal Re-Entry

                                  22   Following Deportation. ECF No. 3. The Indictment stated Defendant, “previously having been

                                  23   excluded, deported and removed from the United States,” was found in the United States “with the

                                  24   Attorney General of the United States and the Secretary for Homeland Security not having

                                  25   expressly consented to a re-application by the defendant for admission into the United States, in

                                  26   violation of Title 8, United States Code, Section 1326(a) and (b)(2).” Id.

                                  27          On October 23, 2018, Defendant filed a motion to withdraw guilty plea. See ECF No. 29.

                                  28                                                     4
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   In the motion, Defendant argued that the United States Supreme Court’s recent decision in Pereira

                                   2   v. Sessions, 138 S. Ct. 2105 (Jun. 21, 2018), gave Defendant a new basis to collaterally attack

                                   3   Defendant’s prior deportation, an element of Defendant’s underlying 8 U.S.C. § 1236 prosecution,

                                   4   because Defendant’s Notice to Appear in the underlying removal proceeding failed to specify the

                                   5   date and time of the hearing and because Pereira held that “[a] putative notice to appear that fails

                                   6   to designate the specific time or place of the noncitizen’s removal proceedings is not a ‘notice to

                                   7   appear under section 1229(a).’” See id.; see also Pereira, 138 S. Ct. at 2113–14. On November 2,

                                   8   2018, the government opposed the motion to withdraw guilty plea, ECF No. 33, and the Defendant

                                   9   replied on November 8, 2018, ECF No. 34. On November 20, 2018, the Court found that fair and

                                  10   just reasons existed for allowing Defendant to withdraw his guilty plea, and the Court granted

                                  11   Defendant’s motion to withdraw guilty plea. ECF No. 36.

                                  12           In the meantime, Defendant filed the instant motion to dismiss on November 2, 2018. See
Northern District of California
 United States District Court




                                  13   Mot. The government opposed on December 5, 2018. See Opp’n. The Court denied Defendant’s

                                  14   motion for leave to file an oversized reply brief on December 18, 2018, ECF No. 40, and on

                                  15   December 19, 2018, Defendant replied. See Reply. On December 19, 2018, Defendant also filed a

                                  16   declaration in support of the Reply. See Rojas-Osorio Decl.

                                  17          LEGAL STANDARD
                                  18              A. Motion to Dismiss Indictment

                                  19          Under Federal Rule of Criminal Procedure 12(b)(3)(B)(v), a defendant may move to

                                  20   dismiss an indictment on the ground that the indictment “fail[s] to state an offense.” In considering

                                  21   a motion to dismiss an indictment, a court must accept the allegations in the indictment as true and

                                  22   “analyz[e] whether a cognizable offense has been charged.” United States v. Boren, 278 F.3d 911,

                                  23   914 (9th Cir. 2002). “In ruling on a pre-trial motion to dismiss an indictment for failure to state an

                                  24   offense, the district court is bound by the four corners of the indictment.” Id. A motion to dismiss

                                  25   an indictment can be determined before trial “if it involves questions of law rather than fact.”

                                  26   United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.), cert. denied, 478 U.S.

                                  27   1007 (1986).

                                  28                                                     5
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                                  B. Collateral Attack on a Deportation
                                   1
                                              “For a defendant to be convicted of illegal reentry under 8 U.S.C. § 1326, the Government
                                   2
                                       must establish that the defendant left the United States under order of exclusion, deportation, or
                                   3
                                       removal, and then illegally reentered.” United States v. Raya–Vaca, 771 F.3d 1195, 1201 (9th Cir.
                                   4
                                       2014) (internal quotation marks and citation omitted). “A defendant charged under § 1326 has a
                                   5
                                       due process right to collaterally attack his removal order because the removal order serves as a
                                   6
                                       predicate element of his conviction.” Id. (internal quotation marks and citation omitted).
                                   7
                                              To demonstrate that a prior deportation cannot serve as the basis of an indictment for
                                   8
                                       illegal reentry, 8 U.S.C. § 1326(d) requires that a defendant “demonstrate that (1) he exhausted the
                                   9
                                       administrative remedies available for seeking relief from the predicate removal order; (2) the
                                  10
                                       deportation proceedings ‘improperly deprived [him] of the opportunity for judicial review’; and
                                  11
                                       (3) the removal order was ‘fundamentally unfair.’” Raya–Vaca, 771 F.3d at 1201 (quoting 8
                                  12
Northern District of California




                                       U.S.C. § 1326(d)) (brackets in original). “To satisfy the third prong—that the order was
 United States District Court




                                  13
                                       fundamentally unfair—the defendant bears the burden of establishing both that the deportation
                                  14
                                       proceeding violated his due process rights and that the violation caused prejudice.” Id. (internal
                                  15
                                       quotation marks, citation, and brackets omitted).
                                  16
                                              DISCUSSION
                                  17
                                              The Defendant argues that the Indictment must be dismissed, and that the removal was
                                  18
                                       “fundamentally unfair” for two reasons. First, Defendant argues that his 2005 removal cannot be
                                  19
                                       relied upon to support the instant prosecution because the IJ lacked jurisdiction to order
                                  20
                                       Defendant’s removal. See Mot. at 1. In particular, Defendant relies on the United States Supreme
                                  21
                                       Court’s recent decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), to argue that a Notice to
                                  22
                                       Appear must contain a time and place for a removal hearing in order to vest the IJ with
                                  23
                                       jurisdiction. See id. at 4–14. Because Defendant’s Notice to Appear in the underlying removal
                                  24
                                       proceeding did not contain time and date information, Defendant argues the IJ did not have
                                  25
                                       jurisdiction to issue a removal order. Id. at 1. Second, Defendant argues that the IJ violated
                                  26
                                       Defendant’s due process rights when the IJ failed to advise Defendant of Defendant’s eligibility
                                  27

                                  28                                                       6
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   for voluntary departure or give Defendant the opportunity to present positive equities in favor of

                                   2   that relief. See id.

                                   3           Because the Court agrees with Defendant’s first argument, the Court need not consider

                                   4   Defendant’s second argument. In the sections that follow, the Court addresses each requirement of

                                   5   8 U.S.C. § 1326(d), beginning with the third prong under § 1326(d)(3)—that the entry of removal

                                   6   was fundamentally unfair due to the IJ’s lack of jurisdiction.

                                   7               A. Fundamental Unfairness Pursuant to 8 U.S.C. § 1326(d)(3)
                                   8           Defendant contends that the charge against him—one count of a violation of 8 U.S.C.

                                   9   § 1326, Illegal Re-Entry Following Deportation—is legally untenable because the 2005 removal

                                  10   order on which it is based was invalid. See Mot. Specifically, Defendant contends that the Notice

                                  11   to Appear initiating the removal proceeding was defective because it did not specify a time as

                                  12   required by the language of the statute, 8 U.S.C. § 1229(a), and the United States Supreme Court’s
Northern District of California
 United States District Court




                                  13   reading of that statute in Pereira. See id. at 4–5. Defendant argues that without a valid Notice to

                                  14   Appear, there was no charging document, and without a charging document, jurisdiction never

                                  15   vested with the IJ who issued Defendant’s 2005 removal order.

                                  16           Therefore, the question before the Court is whether Pereira directs the Court to find that a

                                  17   Notice to Appear that fails to provide a specific time or place is not a Notice to Appear at all, and

                                  18   therefore cannot vest an IJ with jurisdiction. This question has yet to be answered by the United

                                  19   States Supreme Court or the Ninth Circuit. The several courts to have addressed the question have

                                  20   split, with some declining to apply Pereira to the instant question,1 and others dismissing illegal

                                  21
                                       1
                                  22     See, e.g., United States v. Duarte, No. 4:18CR3083, 2018 WL 6493090 (D. Neb. Nov. 30,
                                       2018), report and recommendation adopted, No. 4:18CR3083, 2018 WL 6492750 (D. Neb. Dec.
                                  23   10, 2018); United States v. Hernandez-Lopez, No. 5:18-CR-625(1)-DAE, 2018 WL 6313292
                                       (W.D. Tex. Dec. 3, 2018); United States v. Chavez, No. 2:17-CR-40106-01-HLT, 2018 WL
                                  24   6079513 (D. Kan. Nov. 21, 2018); United States v. Mejia, No. 18-CR-133-02018 WL 6050905
                                       (D.N.H. Nov. 19, 2018); United States v. Romero-Caceres, No. 1:18-CR-354, 2018 WL 6059381,
                                  25   at *1 (E.D. Va. Nov. 19, 2018); United States v. Ibarra-Rodriguez, No. CR-18-190-M, 2018 WL
                                       4608503 (W.D. Okla. Sept. 25, 2018); United States v. Morales-Hernandez, No.
                                  26   CR1800365TUCRCCJR, 2018 WL 4501052 (D. Ariz. Aug. 8, 2018), report and recommendation
                                       rejected, No. CR1800365TUCRCCJR, 2018 WL 4492377 (D. Ariz. Sept. 18, 2018). Additionally,
                                  27   in a petition for review, the Sixth Circuit recently rejected the petitioner’s argument that Pereira
                                       applied to the jurisdictional context and held that “jurisdiction vests with the immigration court
                                  28                                                       7
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   reentry indictments on the grounds that the removal order was void because the Notice to Appear

                                   2   did not include time or place information as per Pereira.2

                                   3          Several district courts within the Ninth Circuit to have addressed the question have

                                   4   recently found that where the Notice to Appear at issue did not include a time and place,

                                   5   jurisdiction did not vest with the IJ. See, e.g., United States v. Erazo-Diaz, No. CR-18-00311-001-

                                   6   TUC-RM (LAB), 2018 WL 6322168, at *4 (D. Ariz. Dec. 4, 2018) (finding that jurisdiction did

                                   7   not vest in the IJ where the Notice to Appear did not provide a time and place); United States v.

                                   8   Soto-Mejia, No. 2:18-cr-00150-RFB-NJK, 2018 WL 6435882, at *2 (D. Nev. Dec. 7, 2018) (“As

                                   9   the Notice to Appear in this case failed to include the time and location for the hearing, the

                                  10   immigration court did not have jurisdiction to issue its March 7 deportation order.”); United States

                                  11   v. Rodriguez-Rosa, No. 3:18-cr-00079-MMD-WGC, 2018 WL 6635286, at *3 (D. Nev. Dec. 11,

                                  12   2018) (“In light of Pereira, § 1229(a) requires that a notice to appear always includes time, date,
Northern District of California
 United States District Court




                                  13   and place information. The [Notice to Appear] here failed to comply with § 1229(a). The absence

                                  14   of date and time information in the [Notice to Appear] means the 2000 removal proceedings were

                                  15   not properly initiated, and therefore the immigration court was not vested with jurisdiction.”

                                  16   (emphasis in original)); United States v. Bastide-Hernandez, 1:18-cr-2050-SAB, Dkt. 35 (E.D.

                                  17   Wash. Dec. 20, 2018) (same); United States v. Quijada-Gomez, 2:18-cr-00110-SAB, Dkt. 62 (E.D.

                                  18   Wash. Dec. 20, 2018) (same).

                                  19          At the time of writing this instant Order, United States District Judge Charles R. Breyer of

                                  20   the United States District Court for the Northern District of California also considered the question

                                  21

                                  22   where . . . the mandatory information about the time of the hearing, see 8 U.S.C. § 1229(a), is
                                       provided in a Notice of Hearing issued after the NTA.” Hernandez-Perez v. Whitaker, No. 18-
                                  23   3137, 2018 WL 6580478, at *5 (6th Cir. Dec. 14, 2018).
                                       2
                                         See, e.g., United States v. Virgen-Ponce, 320 F. Supp. 3d 1164 (E.D. Wash. 2018); United States
                                  24   v. Niebla-Ayala, No. EP-18-CR-3067-KC, 2018 WL 6378019 (W.D. Tex. Dec. 5, 2018); United
                                       States v. Tzul, No. 4:18-CR-0521, 2018 WL 6613348 (S.D. Tex. Dec. 4, 2018); United States v.
                                  25   Tornes-Xochitla, No. 1:18-CR-337-RP, 2018 WL 6069173, at *1 (W.D. Tex. Nov. 20, 2018)
                                       (appeal filed); United States v. Lopez-Urgel, No. 1:18-CR-310-RP, 2018 WL 5984845 (W.D. Tex.
                                  26   Nov. 14, 2018) (appeal filed); United States v. Ortiz, No. 3:18-CR-00071-RWG, 2018 WL
                                       6012390 (D.N.D. Nov. 7, 2018); United States v. Valladares, No. A-17-CR-00156-SS, 2018 WL
                                  27   6629653 (W.D. Tex. Oct. 30, 2018); United States v. Pedroza-Rocha, No. EP-18-CR-1286-DB,
                                       2018 WL 6629649 (W.D. Tex. Sept. 21, 2018).
                                  28                                                     8
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   presently before this Court. Judge Breyer found the Notice to Appear invalid under Pereira, held

                                   2   that the IJ lacked jurisdiction to issue the removal order, and, as a result, granted a motion to

                                   3   dismiss the defendant’s indictment. See United States v. Arteaga-Centeno, CR 18-00332-CRB-1,

                                   4   Dkt. 35 (N.D. Cal. Jan. 8, 2019).

                                   5          For the reasons given below, this Court joins those courts that hold that the plain text of the

                                   6   statute and reasoning of Pereira direct the Court to find that a Notice to Appear that fails to

                                   7   specify a time or place for the hearings is not a Notice to Appear at all and therefore cannot vest an

                                   8   IJ with jurisdiction. The Court first provides a brief explanation of the statute and regulations at

                                   9   issue, as well as a summary of Pereira, before turning to its analysis on the jurisdiction question.

                                  10              1. Statutory and Regulatory Framework and Pereira

                                  11          The government’s authority to order a noncitizen removed is derived exclusively from

                                  12   statute. See Noriega-Lopez v. Ashcroft, 335 F.3d 874, 882 (9th Cir. 2003). As the Ninth Circuit has
Northern District of California
 United States District Court




                                  13   recognized, the Immigration and Nationality Act (“INA”) “spells out with fine cut precision the

                                  14   manner in which the Attorney General is to exercise his authority to order aliens removed.” Id.

                                  15   While the Board of immigration Appeals (“BIA”) retains discretionary power, it is only “vested

                                  16   with the authority to exercise the discretion granted by the Attorney General consistent with the

                                  17   statutory requirements.” Id. (citation omitted).

                                  18          Federal regulations promulgated by the Attorney General establish the IJ’s jurisdiction.

                                  19   Under the relevant regulations, “[j]urisdiction vests, and proceedings before an Immigration Judge

                                  20   commence, when a charging document is filed with the Immigration Court by the Service.” 8

                                  21   C.F.R. § 1003.14(a). A “[c]harging document means the written instrument which initiates a

                                  22   proceeding before an Immigration Judge,” and includes a “Notice to Appear.” 8 C.F.R. § 1003.13.

                                  23          Both the statute and the regulations define a “Notice to Appear.” The statute governing

                                  24   removal proceedings defines a Notice to Appear as “written notice” that specifies, among other

                                  25   things, “[t]he time and place at which the proceedings will be held.” 8 U.S.C. § 1229(a). The

                                  26   regulations that govern the IJ’s jurisdiction state that a Notice to Appear “must also include” a list

                                  27   of the same information as required by statute under 8 U.S.C. § 1229(a), except that the

                                  28                                                      9
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   requirement of the “time and place” of the removal proceeding is omitted. See 8 C.F.R.

                                   2   § 1003.15(b). Additionally, 8 C.F.R. § 1003.18(b) provides that “[i]n removal proceedings

                                   3   pursuant to section 240 of the Act, the Service shall provide in the Notice to Appear, the time,

                                   4   place and date of the initial removal hearing, where practicable. If that information is not

                                   5   contained in the Notice to Appear, the Immigration Court shall be responsible for scheduling the

                                   6   initial removal hearing and providing notice to the government and the alien of the time, place,

                                   7   and date of hearing.”

                                   8          Recently, the United States Supreme Court interpreted the definition of “Notice to Appear”

                                   9   in 8 U.S.C. § 1229(a) in the stop-time rule context. See Pereira, 138 S. Ct. 2105 at 2109–10. The

                                  10   United States Supreme Court held that a “putative notice to appear that fails to designate the

                                  11   specific time or place of the noncitizen’s removal proceedings is not a ‘notice to appear under

                                  12   section 1229(a),’ and so does not trigger the stop-time rule.” Id. at 2113–14.
Northern District of California
 United States District Court




                                  13          Pereira concerned a nonpermanent resident petitioner in removal proceedings who was

                                  14   seeking “cancellation of removal,” pursuant to 8 U.S.C. § 1229b(b)(1). Id. at 2109–10. To be

                                  15   eligible for “cancellation of removal,” the nonpermanent resident had to demonstrate, among other

                                  16   things, that he had been physically present in the United States for at least ten years. Id. at 2110

                                  17   (citing 8 U.S.C. § 1229b(b)(1)(A)). Under the “stop-time rule,” the service of a “notice to appear”

                                  18   stops the accrual of time for purposes of the physical presence requirement. Id. at 2110–11 (citing

                                  19   8 U.S.C. § 1229b(d)(1)(A)). Pursuant to statute, a “notice to appear,” requires “written notice,”

                                  20   that specifies “the time and place at which the [removal] proceedings will be held.” Id. (citing 8

                                  21   U.S.C. § 1229(a)(1)(G)(i)). The issue before the United States Supreme Court was whether a

                                  22   “notice to appear” that did not specify either the time or place of the removal proceedings

                                  23   qualified as a valid “notice to appear” under § 1229(a) that triggered the “stop-time rule.” Id. at

                                  24   2109–10. The United States Supreme Court held that a “putative notice to appear that fails to

                                  25   designate the specific time or place of the noncitizen’s removal proceedings is not a ‘notice to

                                  26   appear under section 1229(a),’ and so does not trigger the stop-time rule.” Id. at 2113–14. Justice

                                  27   Kennedy, concurring, noted that in so holding, the United States Supreme Court was abrogating

                                  28                                                     10
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   the decisions of at least six Court of Appeals that had concluded that notice without those details

                                   2   could trigger the “stop-time rule,” including the Ninth Circuit’s decision in Moscoso-Castellanos.

                                   3   See id. at 2120 (Kennedy, J., concurring) (citing Moscoso-Castellanos v. Lynch, 803 F.3d 1079,

                                   4   1083 (9th Cir. 2015)).

                                   5               2. The IJ’s Jurisdiction

                                   6           The Court agrees with the courts that have found that the United States Supreme Court’s

                                   7   holding in Pereira is applicable and controlling in this case concerning the jurisdiction of the IJ in

                                   8   the underlying removal proceeding. In particular, the Court finds that a Notice to Appear that fails

                                   9   to specify a time or place for the hearings is not a Notice to Appear at all and therefore cannot vest

                                  10   an IJ with jurisdiction.

                                  11           The plain language of the regulations governing the jurisdiction of the IJ provides that

                                  12   jurisdiction “vests” only “when a charging document is filed with the Immigration Court,” 8
Northern District of California
 United States District Court




                                  13   C.F.R. § 1003.14, and a “Notice to Appear,” is such a “charging document,” 8 C.F.R. § 1003.13.

                                  14   Relying upon Pereira, the Court finds that the definition of a “Notice to Appear” is controlled by

                                  15   statute (8 U.S.C. § 1229(a)) and not regulation (8 C.F.R. § 1003.15(b)), because in Pereira, the

                                  16   United States Supreme Court expressly rejected the BIA’s regulation-based interpretation in favor

                                  17   of the plain language of the statute. See 138 S. Ct. at 2111–14. Finally, pursuant to Pereira, “[a]

                                  18   notice that does not inform a noncitizen when and where to appear for removal proceedings is not

                                  19   a ‘notice to appear under section 1229(a).’” Id. at 2110. “The plain text, the statutory context, and

                                  20   common sense all lead inescapably and unambiguously to that conclusion.” Id.

                                  21           In opposition, the government argues: (1) Pereira was limited to the narrow context of the

                                  22   stop-time rule and does not apply to Defendant’s case; (2) the Notice to Appear in this case

                                  23   complied with the regulatory requirements that define the IJ’s jurisdiction and “Notice to Appear”

                                  24   and those regulations are entitled deference; (3) even if Pereira applies and the Notice to Appear

                                  25   was deficient, the notice of hearing or actual commencement of the removal proceeding “cured”

                                  26   the initial defect and vested jurisdiction in the IJ; and (4) even a defective, non-cured Notice to

                                  27   Appear does not preclude jurisdiction from vesting in the IJ. See Opp’n. Finally, the government

                                  28                                                     11
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   raises practical concerns about applying Pereira to the instant issue. The Court finds the

                                   2   government’s arguments unpersuasive.

                                   3          First, the Court disagrees with the government’s narrow reading of Pereira. See Opp’n at

                                   4   7–11. Although the United States Supreme Court in Pereira was concerned with the question of

                                   5   whether a Notice to Appear was sufficient to trigger the stop-time rule, its conclusion about the

                                   6   adequacy of a Notice to Appear was not so limited. Pereira held that the time and place

                                   7   requirement pursuant to § 1229(a) is “definitional.” Pereira, 138 S. Ct. at 2116. “While the

                                   8   Supreme Court applied this definition to the determination of the applicability of the stop-time

                                   9   rule, the express language of this holding does not suggest any limitation on the Court’s definition

                                  10   of what is and is not a ‘Notice to Appear’ under Section 1229(a) with respect to the requirement

                                  11   for the notice to contain a time and location.” Soto-Mejia, 2018 WL 6435882, at *3 (emphasis in

                                  12   original). Indeed, the United States Supreme Court itself emphasized that “it is a normal rule of
Northern District of California
 United States District Court




                                  13   statutory construction that identical words used in different parts of the same act are intended to

                                  14   have the same meaning.” Pereira, 138 S. Ct. at 2115 (quoting Taniguchi v. Lan Pacific Saipan,

                                  15   Ltd., 566 U.S. 560 (2012)). The Supreme Court also explicitly stated that “when the term ‘notice

                                  16   to appear’ is used elsewhere in the statutory section, including as the trigger for the stop-time rule,

                                  17   it carries with it the substantive time-and-place criteria required by § 1229(a).” Id. at 2116

                                  18   (emphasis added).

                                  19          Second, the government argues that the Court must give deference to the definition of

                                  20   “Notice to Appear” in the regulations. See Opp’n at 11–13 (citing 8 C.F.R. §§ 1003.15(b) and

                                  21   1003.18). Specifically, the government highlights that unlike the statutory definition in 8 U.S.C.

                                  22   § 1229(a), the regulatory definition of Notice to Appear in 8 C.F.R. § 1003.15(b) does not require

                                  23   that a Notice to Appear include the time and place of the initial hearing. Additionally, the

                                  24   government cites 8 C.F.R. § 1003.18(b), which provides that time and place information need only

                                  25   be included “where practicable,” and that, if time and place information “is not contained in the

                                  26   Notice to Appear, the Immigration Court shall be responsible for scheduling the initial removal

                                  27   hearing and providing notice to the government and the alien of the time, place, and date of

                                  28                                                     12
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   hearing,” as evidence that the regulations specifically contemplate instances in which a Notice to

                                   2   Appear will not contain the time and place. See Opp’n at 12–13.

                                   3          The Court rejects the government’s argument and finds that the regulations cannot override

                                   4   the plain meaning of the statute when the statute is unambiguous. In Pereira, the United States

                                   5   Supreme Court explained that Congress “supplied a clear and unambiguous answer” as to the

                                   6   requirements for a Notice to Appear under § 1229(a), and thus “the Court need not resort to

                                   7   Chevron deference.” Pereira, 138 S. Ct. at 2113–14 (citing Chevron v. USA Inc. v. Natural

                                   8   Resources Defense Council, Inc., 467 U.S. 837, 842–43 (1984) (“If the intent of Congress is clear,

                                   9   that is the end of the matter; for the court, as well as the agency, must give effect to the

                                  10   unambiguously expressed intent of Congress.”)).

                                  11          Additionally, the Pereira court specifically addressed the regulation that states that “a

                                  12   ‘notice to appear’ served on a noncitizen need only provide ‘the time, place and date of the initial
Northern District of California
 United States District Court




                                  13   removal hearing, where practicable.” Pereira, 138 S. Ct. at 2111 (discussing 8 C.F.R. §

                                  14   1003.18(b)). Per that regulation, the Department of Homeland Security (“DHS”) had almost

                                  15   always served noncitizens with notices that failed to state the time, place, or date. See id. Prior to

                                  16   Pereira, the BIA found in Matter of Camarillo, 25 I. & N. Dec. 644 (2011), that such notices

                                  17   lacking time and place information still triggered the stop-time rule because the BIA reasoned that

                                  18   the statutory phrase “notice to appear ‘under section [1229](a)’” in the stop-time rule “merely

                                  19   specifies the document that DHS must serve on the alien to trigger the ‘stop-time’ rule,” but

                                  20   otherwise imposes no “substantive requirements” as to what information that document must

                                  21   include to trigger the stop-time rule.” Pereira, 138 S. Ct. at 2111–12 (quoting Matter of

                                  22   Camarillo, 25 I. & N. at 647). The First Circuit accorded Chevron deference to the BIA’s

                                  23   interpretation and held that the “BIA’s interpretation of the stop-time rule was a permissible

                                  24   reading of the statute.” Id. at 2112–13. However, the United States Supreme Court in Pereira

                                  25   specifically rejected application of the regulations and declined to provide deference to the BIA’s

                                  26   interpretation of § 1229(a) because the Supreme Court found unambiguously that the “time-and

                                  27   place requirements mandated by § 1229(a)” impose “substantive” requirements. Id. at 2117–18

                                  28                                                      13
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   (“[T]he statute makes clear that Congress fully intended to attach substantive significance to the

                                   2   requirement that noncitizens be given notice of at least the time and place of their removal

                                   3   proceedings.”). Therefore, in light of Congress’ clear language and the United States Supreme

                                   4   Court’s explicit analysis of the issue in Pereira, the Court finds that the statute’s unambiguous

                                   5   language in § 1229(a), not the regulations, guides the definition of the substantive requirements of

                                   6   a Notice to Appear.

                                   7           In light of the above discussion, the Court must also reject the government’s reliance on

                                   8   the BIA’s post-Pereira decision in Matter of Bermudez-Cota, 27 I. & N. Dec. 441 (2018). There,

                                   9   the BIA declined to extend Pereira’s holding to the Notice to Appear context. See id. However,

                                  10   the BIA’s Bermudez-Cota decision relies on the “where practicable” language that the United

                                  11   States Supreme Court specifically rejected in Pereira.

                                  12           Third, the government argues that the Defendant’s notification via kite or participation in
Northern District of California
 United States District Court




                                  13   the removal proceedings “cured” the defect in the initial Notice to Appear. See Opp’n at 13–16. In

                                  14   particular, the government relies on the Ninth Circuit’s decision in Popa v. Holder, 571 F.3d 890

                                  15   (9th Cir. 2009), that was decided before the United States Supreme Court’s decision in Pereira. In

                                  16   Popa, the Ninth Circuit upheld a so-called “two-step notice” procedure whereby “a Notice to

                                  17   Appear that does not include the date and time of an alien’s deportation hearing, but that states that

                                  18   a date and time will be set later, is not defective so long as a notice of the hearing is in fact later

                                  19   sent to the alien.” 571 F.3d at 895.

                                  20           The Court disagrees with the government that Popa remains good law after Pereira. In

                                  21   Popa, the Ninth Circuit found that a Notice to Appear that omits time and place information is

                                  22   still, definitionally, a “Notice to Appear.” See id. (“We hold a Notice to Appear that fails to

                                  23   include the date and time of an alien’s deportation hearing, but that states that a date and time will

                                  24   be set later, is not defective so long as a notice of the hearing is in fact later sent to the alien.”).

                                  25   Pereira, however, expressly rejected that notion when it stated “[a] notice that does not inform a

                                  26   noncitizen when and where to appear for removal proceedings is not a ‘notice to appear under

                                  27   section 1229(a).’” See 138 S. Ct. at 2110; see also id. at 2116 (“In the dissent’s view, a defective

                                  28                                                       14
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   notice to appear is still a ‘notice to appear’ even if it is incomplete . . . . The statutory text proves

                                   2   otherwise.”).

                                   3           The Court similarly rejects the government’s reliance on Becker v. Montgomery, 532 U.S.

                                   4   757, 768 (2001), to support its position that actual notice can cure an underlying defect, see Opp’n

                                   5   at 14, because the United States Supreme Court expressly distinguished Becker in its decision in

                                   6   Pereira. See 138 S. Ct. at 2116–17 (“Moreover, the omission of time-and-place information is not,

                                   7   as the dissent asserts, some trivial, ministerial defect, akin to an unsigned notice of appeal. Failing

                                   8   to specify integral information like the time and place of removal proceedings unquestionably

                                   9   would ‘deprive [the notice to appear] of its essential character.’” (citing Becker, 532 U.S. at 763)).

                                  10   Further, the Court rejects the government’s reliance on Edelman v. Lynchburg College, 535 U.S.

                                  11   106 (2002), and Scarborough v. Principi, 541 U.S. 401 (2004), which concern an Equal

                                  12   Employment Opportunity Commission regulation and the Equal Access to Justice Act,
Northern District of California
 United States District Court




                                  13   respectively, because both rely on Becker and therefore are equally inapposite to the instant case.

                                  14           In light of Pereira, the Court agrees with the other district courts that have rejected the idea

                                  15   that subsequent notice could cure a deficient Notice to Appear and therefore vest an IJ with

                                  16   jurisdiction. Importantly, “[t]he immigration court’s subsequent notices are not charging

                                  17   documents that confer jurisdiction over immigration proceedings.” Rodriguez-Rosa, 2018 WL

                                  18   6635286, at *4. Similarly, the Defendant’s appearance at the removal hearing does not satisfy the

                                  19   “charging document” requirement to vest the IJ with jurisdiction. See 8 C.F.R. § 1003.13

                                  20   Accordingly, because Defendant’s Notice to Appear in the instant case did not specify the date and

                                  21   time, and because Defendant’s subsequent appearance at the removal hearing could not cure the

                                  22   deficient Notice to Appear, jurisdiction did not vest in the immigration court pursuant to 8 C.F.R.

                                  23   § 1003.13, and the immigration court removal proceeding is void.

                                  24           Fourth, the government argues that even a defective, non-cured Notice to Appear does not

                                  25   preclude jurisdiction from vesting in the IJ. Opp’n at 15–16. In support of this argument, the

                                  26   government cites to several pre-Pereira cases, including Kohli v. Gonzales, 473 F.3d 1061 (9th

                                  27   Cir. 2007), and Lazaro v. Mukasey, 527 F.3d 977 (9th Cir. 2008). The Court agrees with the

                                  28                                                       15
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   reasoning of Judge Breyer that “neither [of these cases] addresses a situation like this one in which

                                   2   a noncitizen was removed pursuant to a jurisdictionally-void [Notice to Appear].” See Arteaga-

                                   3   Centeno, CR 18-00332-CRB-1, Dkt. 35 at 7 (discussing that Kohli is inapposite because it

                                   4   “addressed the impact of a[ ] [Notice to Appear] that did not include a legible name and title of the

                                   5   officer who issued the [Notice to Appear], which is not a requirement under either the statue or

                                   6   regulation”); see also id. at 7–8 (distinguishing Lazaro on the basis that the Ninth Circuit found

                                   7   that the charging document satisfied “albeit minimally, § 1229(a)(1)(D)’s requirements” (quoting

                                   8   527 F.3d at 980)). In neither Kohli nor Lazaro, “did the Ninth Circuit conclude that the underlying

                                   9   removal proceeding failed to comply with the statutory requirements of a[ ] [Notice to Appear]

                                  10   such that the immigration court lacked jurisdiction. . . . And so neither supports the Government’s

                                  11   position that an invalid [Notice to Appear] may nevertheless support a valid deportation.” Id. at 8.

                                  12          Moreover, the government’s reliance on United States v. Cotton, 535 U.S. 623, 630–31
Northern District of California
 United States District Court




                                  13   (2002), and United States v. Velasco-Medina, 305 F.3d 845–46 (9th Cir. 2002), is misplaced

                                  14   because these cases relate to whether flaws in an indictment render a district court without

                                  15   jurisdiction to adjudicate a case. Neither case involves whether the IJ had jurisdiction over the

                                  16   removal proceedings. Therefore, the cases are inapposite. Because none of the government’s cases

                                  17   are persuasive, the Court rejects the government’s argument that a defective, non-cured Notice to

                                  18   Appear does not preclude jurisdiction from vesting in the IJ.

                                  19          Finally, the government asserts that application of Pereira and the plain language of §

                                  20   1229(a) to the instant issue would be disruptive. See, e.g., Opp’n at 11, n.1 (“The disruptive

                                  21   potential of this argument is enormous . . . . Arguably, the number of affected cases is in the

                                  22   hundreds of thousands.”). The Court declines to allow such concerns to prevent the Court from

                                  23   applying the plain language of the statute. Further, the Pereira Court acknowledged similar

                                  24   concerns. For instance, the Pereira Court explicitly recognized that “almost 100 percent” of

                                  25   “notices to appear omit the time and date of the proceeding over the last three years.” 138 S. Ct. at

                                  26   2111. In the face of this evidence, the United States Supreme Court nevertheless concluded that

                                  27   the statutory time and place requirement carried real importance. The Court emphasized, “the

                                  28                                                    16
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   omission of the time-and-place information is not, as the dissent asserts, some trivial, ministerial

                                   2   defect, akin to an unsigned notice of appeal. Failing to specify integral information like the time

                                   3   and place of removal proceedings unquestionably would ‘deprive [the notice to appear] of its

                                   4   essential character.” Id. at 2116–17 (citations omitted) (brackets in original).

                                   5             Moreover, in Pereira, the majority also rejected other “practical considerations” as

                                   6   “meritless” and not “justify[ing] departure from the statute’s clear text.” Id. at 2118. For instance,

                                   7   the government had argued that “‘the administrative realities of removal proceedings’ render it

                                   8   difficult to guarantee each noncitizen a specific time, date, and place for his removal proceedings.”

                                   9   Id. at 2118–19. But in response, the Pereira court pointed to the statute’s provision in § 1229(a)(2)

                                  10   that vests with the government the power to change the time or place so long as it provides written

                                  11   notice specifying the new time or place. Id. at 2119 (citing 8 U.S.C. § 1229(a)(2)). “Nothing in our

                                  12   decision today inhibits the Government’s ability to exercise that statutory authority after it has
Northern District of California
 United States District Court




                                  13   served a notice to appear specifying the time and place of the removal proceedings.” Id. (emphasis

                                  14   added).

                                  15             In sum, having found that Pereira applies and having rejected the government’s arguments

                                  16   to the contrary, the Court applies the plain language of § 1229(a). “A putative notice to appear that

                                  17   fails to designate the specific time or place of the noncitizen’s removal proceedings is not a notice

                                  18   to appear under section 1229(a).” Pereira, 138 S. Ct. at 2113 (internal citations and quotations

                                  19   omitted). A deficient Notice to Appear does not constitute the appropriate charging document that

                                  20   vests the immigration court with jurisdiction. Because the Notice to Appear that Defendant

                                  21   received here lacked the necessary time information, the Notice to Appear was deficient, and

                                  22   therefore jurisdiction never vested with the immigration judge.

                                  23                3. Due Process and Prejudice

                                  24             The Court now analyzes the above findings in the context of 8 U.S.C. § 1326(d), which

                                  25   provides three prongs that a defendant must establish to successfully collaterally attack his prior

                                  26   removal order. “To satisfy the third prong—that the order was fundamentally unfair—the

                                  27   defendant bears the burden of establishing both that the deportation proceeding violated his due

                                  28                                                      17
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   process rights and that the violation caused prejudice.” Raya–Vaca, 771 F.3d at 1201 (internal

                                   2   quotation marks, citation, and brackets omitted).

                                   3          The Court finds that the 2005 removal order was fundamentally unfair under 8 U.S.C. §

                                   4   1326(d)(3). First, without jurisdiction having vested in the immigration court, the 2005 removal

                                   5   order entered violated Defendant’s due process rights. See, e.g., Rodriguez-Rosa, 2018 WL

                                   6   6635286, at *4 (finding fundamental unfairness where the immigration court did not have

                                   7   jurisdiction); see also Erazo-Diaz, 2018 WL 63222168, at *5 (“The Court agrees that the order of

                                   8   removal is fundamentally unfair under § 1326(d)(3). Because it was entered without jurisdiction, it

                                   9   was a violation of Defendant’s due process rights.”).

                                  10          The government asserts in opposition that “no due process violation occurred because

                                  11   Defendant received actual notice of the time and date of his hearings as evidenced by the fact that

                                  12   he appeared and participated in his 2005 removal hearing.” Opp’n at 16. The Court rejects this
Northern District of California
 United States District Court




                                  13   argument. “[I]f the order is void on its face for want of jurisdiction, it is the duty of this and every

                                  14   other court to disregard it.” Wilson v. Carr, 41 F.2d 704, 706 (9th Cir. 1930). The Court rejects the

                                  15   government’s attempt to construe Defendant’s appearance at the removal proceeding as some sort

                                  16   of waiver. At issue here is “the domain of subject-matter jurisdiction—what the Supreme Court

                                  17   was speaking of when it stated that courts have a duty to ensure that their jurisdiction ‘defined and

                                  18   limited by statute is not exceeded.’” Pedroza-Rocha, 2018 WL 6629649, at *4 (citing Louisville &

                                  19   Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908)). Subject matter jurisdiction cannot be

                                  20   waived. See Magtanong v. Gonzales, 494 F.3d 1190, 1191 (9th Cir. 2007). Therefore, regardless

                                  21   of whether Defendant actually appeared and participated in the hearing, Defendant’s “hearing

                                  22   [was] void for lack of jurisdiction and his opportunity to be heard was not a fair one.” See Lopez-

                                  23   Urgel, 2018 WL 5984845, at *5 (citing Matter of Reitnauer, 152 F.3d 341, 344 n.12 (5th Cir.

                                  24   1998), Mottley, 211 U.S. at 152, and Wilson, 41 F.2d at 706).

                                  25          Second, in light of the defective Notice to Appear, Defendant was prejudiced because he

                                  26   was “removed when he should not have been.” See United States v. Aguilera-Rosa, 769 F.3d 626,

                                  27   630, 636 (9th Cir. 2014); see also United States v. Camacho-Lopez, 540 F.3d 928, 930 (9th Cir.

                                  28                                                      18
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   2006) (“Camacho was removed when he should not have been and clearly suffered prejudice.”).

                                   2   Having shown a due process violation and prejudice, the Court concludes that Defendant has met

                                   3   his burden under 8 U.S.C. § 1326(d)(3).

                                   4              B. Exhaustion and Judicial Review Pursuant to 8 U.S.C. §§ 1326(d)(1) and (2)
                                   5          Defendant contends that because of the due process violation he suffered, Defendant is not

                                   6   required to show that he exhausted administrative remedies or was denied judicial review pursuant

                                   7   to 8 U.S.C. §§ 1326(d)(1) and (2). Mot. at 15–16. The Court agrees.

                                   8          Because the IJ lacked jurisdiction to issue the order of removal, the removal order was

                                   9   void. Defendant was therefore not required to exhaust his administrative remedies or seek judicial

                                  10   review. See, e.g., Lazaro v. Mukasey, 527 F.3d 977, 980 (9th Cir. 2008) (“A petitioner is entitled

                                  11   to relief from a defective [Notice to Appear] if he ‘show[s] that the Immigration Court lacked

                                  12   jurisdiction’” (citation omitted)); United Farm Workers of Am., AFL-CIO v. Ariz. Agric. Emp't
Northern District of California
 United States District Court




                                  13   Relations Bd., 669 F.2d 1249, 1253 (9th Cir. 1982) (“Exhaustion of administrative remedies is not

                                  14   required where . . . the administrative proceedings themselves are void.”); Reese Sales Co. v.

                                  15   Hardin, 458 F.2d 183, 187 (9th Cir. 1972) (explaining that exhaustion of administrative remedies

                                  16   is not required where “the agency lacks power or jurisdiction to proceed”); see also, e.g., Ortiz,

                                  17   2018 WL 6012390, at *3 (“The exhaustion and judicial review requirements are directed at

                                  18   examining decisions that may not comport with due process, and surely that standard requires an

                                  19   Immigration Judge's decision be anchored in an exercise of proper jurisdiction. Because

                                  20   Defendant’s removal order was entered ultra vires, there was no legitimate order from which

                                  21   Defendant could perfect an appeal. As a result, Defendant need not satisfy section 1326(d)’s strict

                                  22   requirements because the Immigration Judge lacked jurisdiction from the outset.” (citing United

                                  23   States v. Mendoza-Lopez, 481 U.S. 828 (1987)); Rodriguez-Rosa, 2018 WL 6635286, at *6

                                  24   (“[T]he immigration court's removal order was invalid for want of jurisdiction. Thus, any potential

                                  25   explanation of his rights Defendant received was in all likelihood wrong. Having been

                                  26   misinformed about his rights, Defendant could not have properly considered or intelligently

                                  27   waived them. Absent Defendant’s valid waiver of his rights and in light of the misinformation,

                                  28                                                    19
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
                                   1   Defendant needed not have exhausted his administrative remedies, or here establish that he was

                                   2   deprived of judicial review.”). Defendant thus need not satisfy the strict requirements of

                                   3   § 1326(d)(1)-(2).

                                   4          In sum, Defendant has shown that he is entitled to relief. Defendant’s 2005 order of

                                   5   removal is void because the IJ lacked jurisdiction to enter it. As the 2005 removal order is void,

                                   6   the Court finds the government cannot establish a predicate element—the prior removal or

                                   7   deportation of Defendant—of the sole offense in the Indictment. See Raya–Vaca, 771 F.3d at

                                   8   1201. Accordingly, the Court GRANTS the motion to dismiss the indictment with prejudice.

                                   9          CONCLUSION
                                  10          For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss the

                                  11   indictment with prejudice. The Indictment in this case is DISMISSED with prejudice.

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: January 16, 2019

                                  15                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    20
                                       Case No. 17-CR-00507-LHK
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT WITH PREJUDICE
